United States Court of Appeals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                        ____________
No. 19-7098                                                   September Term, 2020
                                                                       1:14-cv-02032-RBW
                                                         Filed On: May 5, 2021
Mary E. Chambers,

              Appellant

       v.

District of Columbia,

              Appellee


       BEFORE:          Srinivasan, Chief Judge; Henderson, Rogers, Tatel, Millett,
                        Pillard, Wilkins, Katsas, Rao, and Walker, Circuit Judges


                                           ORDER

       The panel in this case having suggested that the case be reheard en banc, see
Chambers v. District of Columbia, 988 F.3d 497, 503 (D.C. Cir. 2021) (concurring
opinion), a vote was taken and a majority of the judges eligible to participate voted to
rehear the case en banc. In light of the foregoing, it is

       ORDERED that this case will be reheard by the court sitting en banc. It is

       FURTHER ORDERED that the judgment filed February 19, 2021, be vacated. It
is

      FURTHER ORDERED that this case be scheduled for oral argument before the
en banc court on Tuesday, October 26, 2021, at 9:30 a.m. It is

       FURTHER ORDERED, on the court’s own motion, that

                        Zachary C. Schauf
                        Jenner & Block
                        1099 New York Avenue, NW
                        Suite 900
                        Washington, DC 20001-4412

a member of the Bar of this court, be appointed as amicus curiae to assist the court. It
is
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 19-7098                                                 September Term, 2020

      FURTHER ORDERED that, in addition to filing briefs electronically, the parties file
30 paper copies of each brief and the appendix, in accordance with the following
schedule:

              Brief for Appellant                                   June 30, 2021

              Appendix                                              June 30, 2021

              Brief for Amicus in support of                        July 7, 2021
              Appellant, if any

              Brief for Appellee                                    August 6, 2021

              Brief for Amicus in support of                        August 13, 2021
              Appellee, if any

              Brief for Appointed Amicus                            August 27, 2021

              Reply Brief for Appellant                             September 17, 2021

      The parties are directed to limit briefing to the question of whether the court
should retain the rule that the denial or forced acceptance of a job transfer is actionable
under Title VII, 42 U.S.C. 2000e-2(a)(1), only if there is “objectively tangible harm,”
Brown v. Brody, 199 F.3d 446, 457 (D.C. Cir. 1999).

      Appointed amicus curiae is directed to defend the proposition that the court
should retain the rule that the denial or forced acceptance of a job transfer is actionable
under Title VII, 42 U.S.C. 2000e-2(a)(1), only if there is “objectively tangible harm,”
Brown v. Brody, 199 F.3d at 457.

       To enhance the clarity of their briefs, the parties are urged to limit the use of
abbreviations, including acronyms. While acronyms may be used for entities and
statutes with widely recognized initials, briefs should not contain acronyms that are not
widely known. See D.C. Circuit Handbook of Practice and Internal Procedures 41
(2017); Notice Regarding Use of Acronyms (D.C. Cir. Jan. 26, 2010).

        Because the briefing schedule is keyed to the date of oral argument, the court will
grant requests for extension of time limits only for extraordinarily compelling reasons.
The briefs and appendix must contain the date the case is scheduled for oral argument
at the top of the cover. See D.C. Cir. Rule 28(a)(8).



                                           Page 2
              United States Court of Appeals
                         FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                  ____________
No. 19-7098                                             September Term, 2020

    A separate order will issue allocating oral argument time.

                                    Per Curiam

                                                      FOR THE COURT:
                                                      Mark J. Langer, Clerk

                                              BY:     /s/
                                                      Michael C. McGrail
                                                      Deputy Clerk




                                       Page 3